 


 HR 2630 ENR: Extending Temporary Emergency Scheduling of Fentanyl Analogues Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 2630 
 
AN ACT 
To amend the Temporary Reauthorization and Study of the Emergency Scheduling of Fentanyl Analogues Act to extend until October 2021, a temporary order for fentanyl-related substances. 
 
 
1.Short titleThis Act may be cited as the Extending Temporary Emergency Scheduling of Fentanyl Analogues Act. 2.Extension of temporary order for fentanyl-related substancesEffective as if included in the enactment of the Temporary Reauthorization and Study of the Emergency Scheduling of Fentanyl Analogues Act (Public Law 116–114), section 2 of such Act (Public Law 116–114) is amended by striking May 6, 2021 and inserting October 22, 2021. 
3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 